DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive.  The examiner respectfully responds to the ARGUMENTS/REMARKS as below.
3.	Regarding Claim 1, The applicant argues that cited arts (i.e. Benvensite et al.,  and Desai et al.,) fail to provide a teaching for “on a condition that there is data for the STA, receiving traffic indications corresponding to the RID,”
	In response, the examiner points out that Benvensite through Fig. 1, paragraph [0007] discloses Wireless Local Area Network (WLAN) 100, and stations 102-1 to 102-N.  The paragraphs [0015] and [0018] disclose Traffic Indication Map (TIM), TIM indicates that there are frames buffered out access point AP 101 for the station.  Desai discloses about exchanging data through paragraph [0316], and paragraph [0377] discloses the resource reservation protocol which is intended to identify the requirements for the messages that need to be exchanged.  Desai further discloses about registration identifier (RID) through paragraph [0098].  Desai details about RID at length through paragraphs [0161]-[0162], [0166]-[0167], Fig. 21 [0169], Fig. 22 [0170], [0174]-[0177], [0201], [0203] and [0206].  The motivation to combine the teachings of Desai would include the teachings on RID. (Desai, paragraph [0098])
	Thus, a person skilled in the art would easily derive the above mentioned limitation/limitations.
	As claim 1 is not allowable, all the dependent claims 2-15 are not allowable.
4.	The objections of claims 1, 4, 7, and 9 are withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benveniste et al., (Pub. No.: US 2004/0264397 A1), in view of Desai et al., (Pub. No.: US 2002/0075814 A1).

Regarding Claim 1,	(Original) Benveniste discloses a method to provide access for a station (STA), the method comprising: (Benveniste, Fig. 1, [0007] Wireless Local Area Network 100, stations 102-1 to 102.N, Benveniste discloses Access Point AP 101)
	on a condition that there is data for the STA, receiving traffic indications, (Benveniste, Fig. 1, [0007] Wireless Local Area Network 100, stations 102-1 to 102.N, the paragraphs [0015], and [0018] disclose Traffic Indication Map (TIM), TIM indicates that there are frames buffered at access point AP 101 for the station)
responsive to the traffic indications, acting to receive the data from the AP. (Benveniste, Fig. 1, [0007] AP 101, the paragraphs [0015], and [0018] disclose Traffic Indication Map (TIM), TIM indicates that there are frames buffered at access point AP 101 for the station)
	Benveniste does not explicitly disclose following:
	exchanging registration information,
	receiving a registration identifier (RID) assignment;
	corresponding to the RID;
	However, Desai discloses following:
(Desai, [0098] RID, [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216], Desai discloses about exchanging data through paragraph [0316], and the paragraph [0377] discloses the resource reservation protocol which is intended to identify the requirements for the messages that need to be exchanged)
receiving a registration identifier (RID) assignment; (Desai, Fig. 3, [0098] Assigns the RIDs)
corresponding to the RID; and (Desai, Desai discloses through paragraph [0098] RID, Further Desai discloses about RID at length through paragraphs [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Benveniste before the effective filing date of the claimed invention so that exchanging registration information, receiving a registration identifier (RID) assignment; corresponding to the RID.  The motivation to combine the teachings of Desai would include the teachings on RID.  (Desai, [0098])
 
Regarding Claim 2,	(Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the registration information includes at least one registered state based operation parameter. (Desai, [0098] RID, [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216])
 
Regarding Claim 3,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 2 wherein the parameter include the sleep cycle.   (Benveniste, [0017] APSD relates to the termination of the awake period, the time interval a power-saving station must remain awake.  A power-saving station stay awake to receive several buffered frames, and goes back to sleep when it is notified by access point AP 101, The paragraphs [0020], and [0023] also disclose sleep cycle)

Regarding Claim 4,	(Currently amended) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the receiving uses medium access control (MAC) management frames. (Desai, [0098], and [0216] MAC/MAC address)
  
Regarding Claim 5,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the RID is assigned by the AP.  (Desai, [0098], Fig. 3, Assigns the RIDs)

Regarding Claim 6,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the RID is unique. (Desai, [0193] unique RID)
 
Regarding Claim 7,	 (Currently amended) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the RID is within the basic service set (BSS) domain. (Desai, [0098] RID, [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216])

Regarding Claim 8,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the RID is used by the STA to decode traffic indications from the AP. (Desai, [0098] RID, [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216])
 
Regarding Claim 9,	 (Currently amended) The combination of Benveniste, and Desai disclose The method of claim 1 wherein the traffic indications are indicative of buffered bufferable units (BUs). (Benvensite, [0015], and [0018] TIM: Traffic Indication Map (TIM) indicates that there are frames buffered at access point AP 101 for the station)
  
Regarding Claim 10,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 9 wherein the BUs are delivered on a traffic indication group (TIG) basis during a STA listening window. (Benveniste, [0017] APSD relates to the termination of the awake period, the time interval a power-saving station must remain awake.  A power-saving station stay awake to receive several buffered frames)
  
Regarding Claim 11,	(Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein exchanging registration information and receiving a RID allows entry into a registered state based power savings mode.  (Benveniste, Abstract, [0010], [0017], [0020], Fig. 5, [0031], and [0048]-[0056], Fig. 6, [0032], and [0057]-[0067], and Fig. 7, [0033], and [0068]-[0077] disclose about power-saving/power-saving mode, Desai, [0098] RID, [0161]-[0162], [0166]-[0167], Fig. 21, [0169], Fig. 22, [0170], [0174]-[0177], [0201], [0203], and [0216])

 Regarding Claim 13,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 11 wherein exit from the registered state based power savings mode uses a terminating power savings operation procedure. (Benveniste, Abstract, [0010], [0017], [0020], Fig. 5, [0031], and [0048]-[0056], Fig. 6, [0032], and [0057]-[0067], and Fig. 7, [0033], and [0068]-[0077] disclose about power-saving/power-saving mode)

 Regarding Claim 15,	 (Original) The combination of Benveniste, and Desai disclose the method of claim 1 wherein the STA alternates between available state and not-available state.   (Benveniste, Abstract, [0010], [0017], [0020], Fig. 5, [0031], and [0048]-[0056], Fig. 6, [0032], and [0057]-[0067], and Fig. 7, [0033], and [0068]-[0077] disclose about power-saving/power-saving mode, Benveniste discloses about active and idle state)

9.	Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benveniste et al., (Pub. No.: US 2004/0264397 A1), and Desai et al., (Pub. No.: US 2002/0075814 A1), in view of DeVal et al., (Pub. No.: US 2009/0122705 A1).

Regarding Claim 12,	(Original) The combination of Benveniste, and Desai disclose the method of claim 11 wherein entry is based on using new MAC management frames to request, respond and acknowledge entry into the registered state based power savings mode. (Benveniste, Abstract, [0010], [0017], [0020], Fig. 5, [0031], and [0048]-[0056], Fig. 6, [0032], and [0057]-[0067], and Fig. 7, [0033], and [0068]-[0077] disclose about power-saving/power-saving mode), (DeVal, [0006], Fig. 1, [0027] Handshaking Procedure)
	Benveniste, and Desai do not explicitly disclose about following:
	explicit handshaking procedures,
	However, DeVal disclose about following:
	explicit handshaking procedures, (DeVal, [0006], Fig. 1, [0027] Handshaking Procedure)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Benveniste, and Desai before the filing date of the claimed invention with that of DeVal so that explicit handshaking procedures be included in the method.  The motivation to combine the teachings of DeVal would explicitly include teachings on handshaking procedures.  (DeVal, [0006], Fig. 1, [0027]	

Regarding Claim 14,	 (Original) The combination of Benveniste, Desai, and DeVal disclose the method of claim 13 wherein exit is based on explicit handshaking procedures using new MAC management frames to request, respond and acknowledge exit from the registered state based power savings mode. (Benveniste, Abstract, [0010], [0017], [0020], Fig. 5, [0031], and [0048]-[0056], Fig. 6, [0032], and [0057]-[0067], and Fig. 7, [0033], and [0068]-[0077] disclose about power-saving/power-saving mode, DeVal, [0006], Fig. 1, [0027] Handshaking Procedure)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	DRX Mechanism for Power Saving in LTE, Chandra S. Bontu and Ed Illidge, Nortel, IEEE Communications Magazine, June 2009.
(b)	Shatsky et al., (Pub. No.: US 2011/0185010).  The reference discloses about Handshaking Procedure through paragraphs [0055]-[0056].
(c)	Gfeller et al., (Patent No.: 5,818,826).  The reference discloses about RID and MAC protocol/MAC frames.
(d)	Hsu et al., (Pub. No.: US 2010/0002612 A1).  The reference discloses a method of establishing sleep mode.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463